TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00676-CV


CHG Cornerstone Hospital of Austin, L.P., Appellant

v.

Vicki McGlothan, Individually and on behalf of The Estate of Sylvester McGlothan,
Deceased; Shanta McGlothan, Navasha O'Laughlin; and Kelle McGlothan, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-08-002708, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant has filed a motion to dismiss its appeal, explaining that appellees have non-suited appellant from the underlying suit.  We grant the motion and dismiss the appeal.  See Tex. R.
App. P. 42.1(a).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   December 16, 2010